PD-1216-15
                                                                     DECEIVED IN
                               Case NO.07-13-00292-CR         COURT OF CRIMINAL APPEALS
Daniel Medrano                                                        SEP1^ ^1?^^urt of
v                                                                        Criminal Appeals
State of Texas                                                                Austin, TX
                                                                  AbelAcosta, Clerk

                    MOTION FOR EXTENTION OF TIME TO FILE
                      PETITION FOR DESCRETIONARY REVIEW



TO THE HONORABLE JUDGE OF SAID COURT:


       Comes now DANIEL MEDRANO, Appellant Pro Se, and files his motion for an
extension of time and in support shows the following:

                                            I.
       On August 20, 2015, Appellants conviction was affirmed by the Seventh Court of
Appeals, petitioners attorney on direct appeal notified him that her duties were completed
as to her representation on direct appeal. She informed petitioner that he may proceed
Pro Se or obtain counsel. Petitioner does not have the means to obtain counsel and will
now proceed Pro Se, Appellants deadline to file is September 21, 2015.

                                           II.
        Appellant asserts he needs more time to file his P.D.R.      At this moment he is
trying to get an extra copy of his opinion and his file from his trial attorney. The Units
Law Library does not have up to date case law and he would like outside sources in
securing use in Lexis Nexus for his research. Due to federal holidays his law library will
be closed multiple days in the forgoing month Appellant is asking for a 60 day
extension.


                                           HI.
        Wherefore premises considered, appellant prays that he be allowed an extension
of time to file his P.D.R.



        Executed this l& "               day oiQJj3TOrik<A 20 ' .

                                                                  Respectfully submitted,


                                                                          Daniel Medrano
                                                                      TDCJNo. 1884378



Motionfor Extension of Time to File Petitionfor Discretionary Review -P \ of2
Daniel Medrano TDCJNo. 1884378
                            CERTIFICATE OF SERVICE


      I, DANIEL MEDRANO, attest that the following Motion to Extend Time to File
PDR, a Motion to Suspend Rules, have been sent by U. S. Mail, First Class, to the State
Prosecuting Attorney at P. O. Box 10536, Lubbock, TX 79408-3536, on this the       31st
day of August. 2015.

                            UNSWORN DECLARATION


        I, DANIEL MEDRANO, being presently incarcerated at the William G.
McConnell Unit, TDCJ-CID, located in Bee County, Texas, do hereby declare under
penalty of perjury that the foregoing is true and correct,

       EXECUTED this 10 day of $F?T&vlt*&2- ,20 /S .

                                                                eJiji^>-~ 9</t>- /r
                                           Daniel Medrano # 1884378
                                           McConnell Unit
                                           3001 S.Emily Dr.
                                           Beeville, TX 78102
                                           APPELLANT PRO SE




Motionfor Extension of Time to File Petitionfor Discretionary Review -P 2 of2
Daniel Medrano TDCJNo. 1884378